RIVER VALLEY BANCORP 430 Clifty Drive P.O. Box 1590 Madison, IN 47250 June 24, 2014 Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attention: David Lin Division of Corporation Finance Re: River Valley Bancorp Registration Statement on Form S-1 File No. 333-195361 Ladies and Gentlemen: River Valley Bancorp, the registrant in the above-referenced Registration Statement, hereby withdraws the acceleration request it previously filed with the Securities and Exchange Commission on June 23, 2014. RIVER VALLEY BANCORP By: /s/ Matthew P. Forrester Name:Matthew P. Forrester Title:President and CEO
